DETAILED ACTION
Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
Species I, drawn to Figures 1-7 
Species II, drawn to Figure 8
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species: the replaceable brush or puff applicators shown in figure 8 vs the cosmetic formula structures shown in figures 1-7. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a. The inventions have acquired a separate status in the art in view of their different classification;
b. The inventions have acquire a separate status in the art due to their recognized divergent subject matter;

d. The prior art applicable to one invention would not likely be applicable to another invention; 
The examiner notes that the two species require two different search quires. For example, the search query for specie II requires synonyms such as puff, brush, or an apparatus of a cosmetic applicator, while the search query for species I does not require any of the search query of specie II. The search query for specie I requires synonyms related to cosmetic materials.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772